FILED
                            NOT FOR PUBLICATION                                 JAN 17 2014

                                                                           MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

ROBERT M. SWEENEY,                               No. 12-55220

              Plaintiff - Appellant,             D.C. No. 2:11-cv-05098-GW-JEM

  v.
                                                 MEMORANDUM*
AMERICAN HOME MORTGAGE
SERVICING, INC.; POWER
DEFAULT SERVICES, INC., a
Delaware corporation; US BANK
NATIONAL ASSOCIATION, As
Trustee for MASTR Adjustable Rate
Mortgages Trust 2007-1, Mortgage
Pass-Through Certificates, Series 2007-1
(esa US Bank, National Association and
MASTR Adjustable Rate Mortgages
Trust 2007-1, Mortgage Pass-Through
Certificates, Series-1); MORTGAGE
ELECTRONICS REGISTRATION
SERVICES, INC., a Delaware
corporation,

              Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                       Argued and Submitted January 8, 2014
                               Pasadena, California

        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                   page 2
Before:      KOZINSKI, Chief Judge, REINHARDT and CLIFTON, Circuit
             Judges.

      Although Plaintiff alleges that the Substitution of Trustee form designating

Power Default Services as trustee was a forgery, the Second Amended Complaint

(SAC) fails to plead critical elements of such a claim. “While legal conclusions

can provide the framework of a complaint, they must be supported by factual

allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Without any claim that

the signatory lacked authority to sign the Substitution of Trustee form or that

Defendants acted with an intent to defraud, the SAC fails to go beyond “labels and

conclusions” and provide “[f]actual allegations . . . to raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

      The SAC is Plaintiff’s fourth filing to raise claims challenging the validity of

the foreclosure. Because Plaintiff still falls short of stating a valid claim for relief,

the district court did not abuse its discretion in concluding that the complaint

cannot be saved by amendment and dismissing with prejudice. See Hearns v. San

Bernardino Police Dep’t., 530 F.3d 1124, 1129 (9th Cir. 2008).


      AFFIRMED.